DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 15 appears to claim features drawn to a separate embodiment. These features include an embodiment with first and second lumens and first and second electrical conductors. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0251519 to Romoscanu et al. (Romoscanu) in view of US 5,201,903 to Corbett, III et al. (“Corbett”).	As to claim 1, Romoscanu discloses a catheter, the catheter comprising: an insulated wire, the insulated wire comprising a single strand or cable (lead wires 128 comprise a single conductor, [0076]), wherein the strand or cable is encapsulated by a first insulation wherein the first insulation comprises a layer of enamel (electrically insulating enamel coating, [0076]). Romoscanu fails to disclose a second insulation, the second insulation being different to the first, and the second insulation comprises a layer of parylene. Corbett discloses an analogous insulated wire having a first layer of insulation and a second layer of insulation (Figure 4), the second insulation being different than the first and the second insulation (Column 6, lines 31-35). Corbett does not explicitly disclose that the second insulation is Parylene, but Corbett teaches that Parylene is acceptable for a layer of insulating material (Column 6, lines 29-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter of Romoscanu with a second insulation layer as taught by Corbett so that the conductor remains effectively insulated even when implanted (Column 5, lines 46-47). Determining the effectiveness of Parylene as a second layer could be accomplished by routine experimentation. 	As to claim 2, Romoscanu discloses the invention as claimed, but fails to disclose a third insulation that comprises a layer of polyurethane. In analogous prior art, Corbett discloses a third insulation that comprises a layer of polyurethane (overcoating. 38: Column 5, lines 10-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter of Romoscanu with a third insulation layer, as taught by Corbett to provide an overcoating that can be removed without damaging the particular primary layer (Column 7, lines 22-23). 	As to claim 3, the modified device of Romoscanu discloses a third insulation, but fails to explicitly disclose that the third layer is fluorinated ethylene propylene. However, Corbett discloses fluorinated ethylene propylene (FEP) is an acceptable insulator (Column 7, line 53). Determining the effectiveness of FEP as a third layer could be accomplished by routine experimentation. 	As to claim 5, the modified device of Romoscanu discloses the catheter wherein the first insulation is applied directly to the single strand or cable, and the second insulation is applied to the first insulation (Corbett, Figures 3 and 4). 	As to claim 6, the modified device of Romoscanu discloses a single conductive wire (12) comprising three types of electrical insulation, wherein a first insulation type (14) of the three types of electrical insulation is applied to the conductive wire such that the first insulation type circumferentially surrounds the conductive wire, and wherein a second insulation type (16) of the three types of electrical insulation is distinct to the first insulation type and circumferentially surrounds the first insulation type, and wherein a third insulation type (insulating overcoating, 38) of three types of electrical insulation is provided by a physical environment of a catheter lumen (44) in which the wire is located (Corbett, Figure 6).	As to claim 7, Romoscanu discloses the wire wherein the first insulation type is applied directly to the wire and provides a first high dielectric coating that delivers insulation of 1500V or more with a thickness of less than 20 microns. In particular, Romoscanu teaches the same material for the first insulation type, so it would inherently provide a first high dielectric coating that delivers insulation of 1500V or more [0076]. Determining the optimal thickness would require only routine skill in the art. 	As to claim 8, the modified device of Romoscanu discloses the wire wherein the first insulation type comprises a polymer film of polyamide/polyimide (Column 2, line 67).	As to claim 9, the modified device of Romoscanu discloses the wire wherein the second insulation type is applied to the first insulation means and provides a second high dielectric coating delivers insulation of 1500V or more with a thickness of less than 15 microns. In particular Corbett teaches the same material for the second insulation type, so it would inherently provide a first high dielectric coating that delivers insulation of 1500V or more, [0026]. Determining the optimal thickness would require only routine skill in the art.	As to claim 10, the modified device of Romoscanu does not explicitly disclose that the second insulation is Parylene, but Corbett teaches that Parylene is acceptable for a layer of insulating material (Column 6, lines 29-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catheter of Romoscanu with a second insulation layer as taught by Corbett so that the conductor remains effectively insulated even when implanted (Column 5, lines 46-47). Determining the effectiveness of Parylene as a second layer could be accomplished by routine experimentation.	As to claim 12, the modified device of Romoscanu fails to explicitly discloses the wire wherein the third type of electrical insulation is provided by a lumen located within the wall of a catheter sleeve comprising an outer layer of polyurethane and/or an inner layer of fluorinated ethylene propylene (FEP, Column 7, line 53 and Corbett, Figure 6) capable of providing 1500V or greater of electrical insulation. Since the materials are the same, they would be capable of providing 1500V or greater of electrical insulation.	As to claim 13, the modified device of Romoscanu discloses the wire wherein the lumens in the sleeve are configured to reflow and close in response to heating of the sleeve and bond to the second insulation, fixing the position of the wire within the sleeve (product by process, structure depicted in Figure 6). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0251519 to Romoscanu et al. (Romoscanu) in view of US 5,201,903 to Corbett, III et al. (“Corbett”), as applied to claim 10 above, further in view of US 7,598,839 to Wedley. 	As to claim 11, the modified device of Romoscanu discloses the wire as claimed, but fails to disclose that the second insulation type is applied to the first insulation type by a deposition process adapted to be non-destructive to the underlying first insulation type. Wedley discloses an enamel coating method wherein the second insulation type is applied to the first insulation type by a deposition process (enamel-coated wire having an additional coating applied to the outer surface of the enamel, Column 3, lines 19-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire of the modified device of Romoscanu with the second insulation type applied to the first insulation type by a deposition process adapted to be non-destructive to the underlying first insulation type to provide benefits and cost economies in the context of electronic component production (Column 3, lines 33-35). 
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments presented 7/13/2022 have been considered and are persuasive. The prior art of record fails to teach, disclose or render obvious a sleeve comprising a plurality of lumens that extend through the outer layer thereof, one or more electrodes attached to the sleeve, and at least one insulated wire being in electrical communication with at least one of the one or more electrodes and running along the sleeve, wherein the sleeve is constructed from an outer layer of polyurethane and an inner layer of fluorinated ethylene propylene. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783